IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,

Cr. ID. NO. 1412017572

BRAHIM G. WATERMAN
Defendant.

Submitted: October 10, 2017
Decided: January 22, 2018

COMMISSIONER’S REPORT AND RECOMMENDATION ON
DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF

Brahim G. Waterman, defendant, pro se.

MANNING, Commissioner:

This 22“‘1l day of January 2018, upon consideration of defendant Brahim G.
Waterman’s motion for postconviction relief (hereinafter the “Motion”), l find and
recommend the following:

Procedural History

Defendant was Sentenced on August 7, 2015, after pleading guilty to one count
of Possession with Intent to Distribute Heroin, Tier Five weight. As contemplated
by the plea agreement, the State moved to have Waterman declared a Habitual
Offender under § 4214(a), with a recommended cap of ten years at Level Five.
Waterman also admitted to a violation of probation. Waterman was sentenced to ten
years at supervision Level Five, Greentree program “if accepted.” Waterman
subsequently filed an appeal to the Delaware Supreme Court. His conviction was
affirmed on July 8, 2016.1 The instant Motion was docketed October 10, 2017. ln
his Motion, Waterman alleges the following claims, which I am reciting verbatim:

Ground One: “Coerced Confession or Guilty Plea.” Counsel was

using tactical legal strategies to coerce his client
into a guilty plea bargain, when girlfriend was let go
from police station. 90 days later police re-arrested
girlfriend The sentence is inappropriate for all the
reasons stated at the time of sentencing Greentree
de novo abuse treatment program was open for
completing & participation, but as of February 1St
2017 the program was shut down. Movant is

showing good reason to warrant a review of his
sentence and rehabilitative programing.

 

1 Waterman v. State, No. 484, 2015 (Del. July 6, 2016).

Ground Two: Ineffective Assistance of Counsel. Counsel, John S.
Malik, Esq., did not inform his client Brahim
Waterman of the (two) charges which was against
him. lt states that on April l, 2015, Appellant
Waterman entered a plea of guilty before the
Honorable Charles E. Butler to two counts of Tier 4
Drug Dealing/Possession with Intent to Deliver
Heroin. There was no Tier 5 Possession of Heroin
acknowledged the day of April 1, 2015 by the
Honorable Charles E. Butler. See pg. A2, 19.
Movant is confused on the spatial units & separate
offenses.

Ground Thee: Hardships. Inmate is segregated from Law Library
office and does not have direct contact with others
- let alone contact with legal paperwork. He

(Waterman) is mentally deteriorating back in SHU
units Solitary Housing Units.

Analysis

lt is well established that the procedural requirements of Superior Court
Criminal Rule 61 must be addressed before considering the merits of any argument.2
Waterman’s appeal was decided on July 8, 2016. The record and mandate to
the Clerk of the Superior Court were returned on July 26, 2016, and docketed on
July 28, 2016. According to Waterman’s Motion, he did not move for re-argument,

nor file a Writ of Certiorari to the United State Supreme Court.3 As previously noted,

 

2 See Younger v. State, 580 A.2d 552, 556 (Del. 1990).

3 Waterman responded “N/A” to the question on the Motion for Postconviction
relief form that asks “Did you appeal the result(s).”

Waterman’s Motion was filed on October 10, 2017. Pursuant to Rule 61(i)(l), a
“motion for postconviction relief may not be filed more than one year after the
judgment of conviction is final....”4 Therefore, Waterman’s Motion is untimely
because it was not filed on or before July 28, 2017.
Conclusion
For the foregoing reasons, Waterman’s Motion is procedurally barred and
should be DENIED.

IT IS SO RECOMMENDED.

Bradley Vfl§’fannirig,
Commissioner

OC: Prothonotary
cc: Defendant via first class mail

 

4 Waterman has not alleged the exception to the one-year requirement under Rule
61(i)(1): “a retroactively applicable right that is newly recognized after the
judgment of conviction is final. . . .”